IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-13-00249-CV

MILTON L GARDNER,
                                                                     Appellant
    v.

KIMBERLY REINDOLLAR,
                                                                     Appellee


                               From the 77th District Court
                                Limestone County, Texas
                                 Trial Court No. 30,200-A


                                            ORDER


         A protective order was issued against Milton L. Gardner for the protection of

Kimberly Reindollar. This proceeding is an appeal of that order and is a civil case.

         Gardner is currently in the Limestone County Jail apparently awaiting a trial on

an aggravated assault charge and possibly a charge for possession of marijuana.

         In a motion filed on August 27, 2013 with this Court,1 Gardner requests this

Court to set a “P. R (personal recognance) bond” for him. It is difficult to tell from the

1Gardner failed to serve his motion on all parties to the appeal as required by Texas Rule of Appellate
Procedure 9.5.
content of the motion, whether criminal charges have been filed, whether bail has been

set, whether Gardner has been determined to be indigent and counsel appointed in the

pending, if any, criminal proceedings, and whether the amount of bail has been

challenged by an application for writ of habeas corpus in the trial court and has been

denied, from which an appeal could be filed and considered by this Court. All of this

process would take place in his criminal proceeding, not the civil protective order

proceeding or in this civil appeal.     Further, it is the trial court in the criminal

proceedings, not this Court, which has the authority to set bail or a personal

recognizance bond for a person accused of a felony and who is being held in jail by the

sheriff or some other officer waiting for trial. See TEX. CODE CRIM. PROC. ANN. art. 17.21

(West Supp. 2012).

       Accordingly, Gardner’s motion to set a personal recognizance bond is dismissed.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed September 5, 2013




Gardner v. Reindollar                                                               Page 2